J-S32013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :     IN THE SUPERIOR COURT OF
                                                 :          PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ALLEN RICHARD MYERS                          :
                                                 :
                       Appellant                 :     No. 1205 WDA 2020

        Appeal from the Judgment of Sentence Entered October 7, 2020
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001128-2019


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                             FILED: NOVEMBER 19, 2021

        Allen Richard Myers appeals from the judgment of sentence, entered in

the Court of Common Pleas of Fayette County, following his convictions after

a non-jury trial for fleeing or attempting to elude police,1 possession of a

controlled    substance,2     driving    under       the   influence   (DUI)   -   general

impairment,3 DUI - combination of alcohol and controlled substance, second

offense,4 resisting arrest,5 and the summary charges of compliance with


____________________________________________


1   75 Pa.C.S.A. § 3733(a).

2   35 P.S. § 780-113(a)(16).

3   75 Pa.C.S.A. § 3802(a)(1).

4   75 Pa.C.S.A. § 3802(d)(3).

5   18 Pa.C.S.A. § 5104.
J-S32013-21



exhaust requirements,6 driving under suspension with a BAC of .02 or

greater,7 failure to stop at red signal,8 improper right turn,9 failure to keep

right,10 turning movements and required signals,11 driving at safe speed,12

careless driving,13 reckless driving,14 accident involving damage to unattended

vehicle or property,15 and failure to use safety belt – driver or front seat

occupant.16 After careful review, we affirm.

        The facts of the case, as elicited at the non-jury trial, are scant. We

discern from the record that Myers stipulated to all of the facts as alleged by

the Commonwealth. See N.T. Non-jury Trial, 10/7/20, at 3 (Commonwealth

attorney informing the court: “It’s not what I want to do, defense wants to


____________________________________________


6   75 Pa.C.S.A. § 4523(b).

7   75 Pa.C.S.A. § 1543(B)(1.1).

8   75 Pa.C.S.A. § 3112(a)(3)(i).

9   75 Pa.C.S.A. § 3331(a).

10   75 Pa.C.S.A. § 3301(a).

11   75 Pa.C.S.A. § 3334(a).

12   75 Pa.C.S.A. § 3361.

13   75 Pa.C.S.A. § 3714(a).

14   75 Pa.C.S.A. § 3736(a).

15   75 Pa.C.S.A. § 3745(a).

16   75 Pa.C.S.A. § 4581(a)(2)(ii).


                                           -2-
J-S32013-21



do a non[-]jury, stipulating to all the facts, Your Honor.”); id. at 9 (defense

counsel reiterating Myers’ intent to stipulate to facts as Commonwealth

alleged: “The only question I have is [] whether the . . . [‘]large amount of

cocaine used four hours earlier[’] is sufficient to support an independent

charge of driving under the influence of controlled substances.” The court:

“If you have questions about it[,] then you should [proceed by jury] trial.”).

Specifically, the underlying facts elicited were that, while under the influence

of alcohol “to an extreme degree,” id. at 10, and while simultaneously driving

a vehicle with a suspended license, Myers fled from police at seventy to eighty

miles per hour, failed to stop, failed to keep right, improperly turned right,

drove carelessly and recklessly, weaved through driving lanes, hit a bridge,

continued on, and crashed into a private fence.            Id. at 3-5.    Upon

apprehension, which required police to tase Myers in order to subdue him, id.

at 11, and after Myers received his Miranda17 warnings, Myers refused to

submit to drug testing, id. at 4, and admitted to consuming a large amount

of cocaine, in addition to an extreme amount of alcohol, four hours prior to

crashing the vehicle.      Id. at 3, 10-11 (The court: “You’re stipulating that

[Myers] had [consumed] cocaine and/or alcohol [four hours] prior to the

accident that was sufficient to bring it to a level three[?]” Defense counsel:

“Yes, sir. . . . We’ll stipulate to that.”).




____________________________________________


17   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-S32013-21



        Following a non-jury trial on October 7, 2020, the court, sitting as trier

of fact, found Myers guilty of the above-stated offenses. Subsequently, the

court sentenced Myers to serve two to four years’ incarceration for fleeing and

eluding, ninety days to one year for DUI - combination of alcohol and

controlled substances, and ninety days for driving under suspension with BAC

.02 or greater. The sentences imposed at each charge were to run consecutive

to each other and to a sentence imposed in a prior case; the court assessed

no further penalty on the remaining charges.

        On November 6, 2020, Myers filed a pro se appeal to the Superior Court,

though he remained represented by counsel of record. The trial court ordered

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal on

November 18, 2020. The order was forwarded to Myers’ counsel but not to

Myers. On December 16, 2020, the court issued a second order for Myers to

file a Rule 1925(b) statement and that second order was sent to counsel and

to Myers. The court received no response, nor did counsel file a motion to

withdraw. The court then issued a statement in lieu of opinion since no issues

were raised.

        On January 28, 2021, a panel of this Court remanded18 the case because

defense counsel was placed on temporary suspension. This Court directed the

trial court to appoint the Fayette County Office of the Public Defender to

represent Myers on appeal and to issue an order directing counsel to file and
____________________________________________


18   See Order, 1/28/21.


                                           -4-
J-S32013-21



serve on the trial judge a Rule 1925(b) statement within fourteen days of

appointment. See also Trial Court Opinion, 4/13/21, at [3]. On remand, the

court appointed Susan Ritz Harper, Esquire, of the Fayette County Public

Defender, to represent Myers, and ordered Attorney Harper to file a Rule

1925(b) statement. Attorney Harper filed a Rule 1925(b) statement on March

4, 2021, raising four sufficiency of the evidence issues on appeal. In response

to the counseled Rule 1925(b) statement, the court filed its Rule 1925(a)

opinion on April 13, 2021, explaining that it had vacated Myers’ convictions

for possession of a controlled substance and resisting arrest,19 and urging this

Court to affirm the judgment of sentence as to Myers’ remaining convictions.

        On appeal, Myers raises20 the following issues for our review:

        1. Whether the evidence was legally and factually sufficient to
           prove beyond a reasonable doubt that [Myers] was under the
           influence of alcohol or a controlled substance when there was
           no blood draw or standard field sobriety testing [conducted] on
           [him].

        2. Whether the evidence was legally and factually sufficient to
           prove beyond a reasonable doubt that [Myers] willfully fled or
           otherwise failed to stop for the police when the police vehicle
           was too far behind [Myers] for any reasonable person to
           conclude it was [him] being pursued by the police.

Appellant’s Brief, at 4 (unnecessary capitalization omitted).21
____________________________________________


19 As noted above, the trial court imposed no further penalty on these
convictions.

20  On March 31, 2021, Nicholas M. Clark, Esquire, entered his appearance on
Myers’ behalf, and, after this Court granted three extensions, Attorney Clark
filed an appellate brief in this matter on August 23, 2021.

21   The Commonwealth has not filed a brief in this case.

                                           -5-
J-S32013-21



      Myers’ two claims on appeal raise challenges to the sufficiency of the

evidence to sustain his convictions, under 75 Pa.C.S.A. §§ 3802(d)(3) and

3733(a), respectively. In his first issue, Myers contends that the evidence is

insufficient to convict him of DUI - combination of alcohol and controlled

substance - because Myers did not stipulate to sufficient facts that would

establish that there was any combination of a controlled substance or alcohol

in his system at the time he drove his vehicle, since no blood was drawn from

Myers, nor was any field sobriety testing conducted. Appellant’s Brief, at 8-

9.   In his second issue, Myers asserts that the evidence is insufficient to

convict him of fleeing or attempting to elude the police because the alleged

chase lasted only a quarter of a mile, police used insufficient signals to attempt

to stop Myers, and the police vehicle was too far away for Myers to appreciate

that he was the subject of police pursuit. Id. at 9-11.

      Our standard of review for a challenge to the sufficiency of the evidence

is well-settled:

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable to
      the verdict winner[,] giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.

      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty, and may sustain its burden by means of
      wholly circumstantial evidence.       Significantly, we may not
      substitute our judgment for that of the fact[-]finder; if the record
      contains support for the convictions[,] they may not be disturbed.
      So long as the evidence adduced, accepted in the light most
      favorable to the Commonwealth, demonstrates the respective

                                      -6-
J-S32013-21


      elements of a defendant’s crimes beyond a reasonable doubt, his
      convictions will be upheld. Any doubt about the defendant’s guilt
      is to be resolved by the fact[-]finder unless the evidence is so
      weak and inconclusive that, as a matter of law, no probability of
      fact can be drawn from the combined circumstances.

Commonwealth v. DiPanfilo, 993 A.2d 1262, 1264 (Pa. Super. 2010).

      We are cognizant that “a criminal conviction cannot be based upon mere

speculation and conjecture.” Commonwealth v. Jarman, 601 A.2d 1229,

1231 (Pa. 1992).

      In addition, we are mindful that “[a] stipulation is a declaration that the

fact agreed upon is proven, and a valid stipulation will be enforced according

to its terms.” Commonwealth v. Mitchell, 902 A.2d 430, 460 (Pa. 2006)

(quoting Commonwealth v. Rizzuto, 777 A.2d 1069, 1088 (Pa. 2001))

(brackets omitted). Moreover, this Court has previously concluded there is no

requirement for expert testimony to establish causation to sustain a conviction

under subsection 3802(d)(3). Commonwealth v. Graham, 81 A.3d 137,

145-46 (Pa. Super. 2013).

      Section 3802(d)(3) defines the crime of driving under the combined

influence of alcohol and a drug or combination of drugs, and states as follows:

      (d) Controlled substances. — An individual may not drive,
      operate[,] or be in actual physical control of the movement of a
      vehicle under any of the following circumstances:

                                  *    *    *

         (3) The individual is under the combined influence of alcohol
         and a drug or combination of drugs to a degree which
         impairs the individual’s ability to safely drive, operate[,] or
         be in actual physical control of the movement of the vehicle.




                                      -7-
J-S32013-21



75 Pa.C.S.A. § 3802(d)(3).         To sustain a conviction for DUI under section

3802(d)(3), this Court has clarified that the Commonwealth must establish:

(1) the defendant was impaired; (2) the defendant was incapable of safely

driving; and, (3) the defendant’s impairment was caused by the combined

influence of alcohol and a drug or combination of drugs. See Graham, supra

at 146 n.6.

       Section 3733(a) defines the offense of fleeing or eluding police officers,

and states as follows:

       (a) Offense defined. — Any driver of a motor vehicle who
       willfully fails or refuses to bring his vehicle to a stop, or who
       otherwise flees or attempts to elude a pursuing police officer,
       when given a visual and audible signal to bring the vehicle to a
       stop, commits an offense as graded in subsection (a.2).

75 Pa.C.S.A. § 3733(a). This Court has previously found that section 3733(a)

“is clear and unambiguous on its face as to the elements necessary to trigger

its violation: an operator’s ‘willful’[22] failure to bring his/her vehicle to a stop

in the face of an audibly or visually identifiable police officer’s signal to do so.”

Commonwealth v. Wise, 171 A.3d 784, 790 (Pa. Super. 2017) (quoting

Commonwealth v. Scattone, 672 A.2d 345, 347 (Pa. Super. 1996)).

       Here, first, with regard to section 3802(d)(3), we conclude that Myers’

conviction is not mere conjecture. See Jarman, supra. Myers entered into

several stipulations, the facts of which we must accept as established. See

____________________________________________


22“Willfully” is defined in the Pennsylvania Crimes Code as when “a person
acts knowingly with respect to the material element of the offense[.]” 18
Pa.C.S.A. § 302(g).

                                           -8-
J-S32013-21



Mitchell, supra. First, Myers stipulated that he was under the influence of

alcohol “to an extreme degree” at the time of the accident. N.T. Non-jury

Trial, 10/7/20, at 10. Moreover, Myers stipulated that he consumed a “large

amount of cocaine,” id. at 10-11, four hours prior to crashing the vehicle. Id.

at 3. In addition, we agree with the court’s conclusion that Myers’ stipulation

that he crashed into a bridge and a fence evidenced his inability to drive safely.

Id. at 5 (The court:    “And unable to operate the vehicle safely[?]       You’re

stipulating to that?” Defense counsel: “I am stipulating specifically to the

facts—”   The court:    “Sounds like he probably wasn’t if he hit a bridge.”

Defense counsel:    “Absolutely.   At a high rate [of] speed, probably in the

neighborhood of seventy to eight[y] miles per hour.”). We are cognizant that

the fact-finder may establish the element of causation, without the benefit of

expert testimony, see Graham, supra, by relying on wholly circumstantial

evidence, including Myers’ refusal to submit to testing. See Commonwealth

v. Olsen, 82 A.3d 1041, 1046 (Pa. Super. 2013) (quoting Commonwealth

v. Mobley, 14 A.3d 887, 889-90 (Pa. Super. 2011) (Commonwealth’s burden

may be met by wholly circumstantial evidence and any doubt about

defendant’s guilt is to be resolved by fact-finder unless evidence is so weak

and inconclusive that no probability of fact can be drawn from combined

circumstances); 75 Pa.C.S.A. § 1547(e) (“In any . . . criminal proceeding in

which the defendant is charged with a violation of [75 Pa.C.S.A. § 3802 (DUI)]

. . ., the fact that the defendant refused to submit to chemical testing as

required by [75 Pa.C.S.A. § 1547(a) (deeming drivers to have given consent

                                      -9-
J-S32013-21



to chemical testing)] may be introduced in evidence along with other

testimony concerning the circumstances of the refusal. No presumptions shall

arise from this evidence[,] but it may be considered along with other factors

concerning the charge.”).    Consequently, we conclude that the evidence

adduced at Myers’ non-jury trial, giving the Commonwealth the benefit of all

reasonable inferences to be drawn therefrom, was sufficient to convict Myers

of driving under the influence of a combination of alcohol and a controlled

substance.     See DiPanfilo, supra; Graham, supra; 75 Pa.C.S.A. §

3802(d)(3). See also N.T. Non-jury Trial, 10/7/20, at 3, 10-11 (The court:

“You’re stipulating that [Myers] had cocaine and/or alcohol consumed

[four hours] prior to the accident that was sufficient to bring it to a level

three[?]”    Defense counsel:   “Yes, sir.   . . .   We’ll stipulate to that.”)

(emphasis added).

     Second, with regard to section 3733(a), we conclude that Myers’

conviction for fleeing and eluding is supported by competent evidence of

record. See Jarman, supra. Indeed, the Commonwealth provided the facts

to which Myers stipulated, see Mitchell, supra, as follows:

     Your Honor, they started at [the] Sunoco at the corner of Lincoln
     and Connellsville Street[s], all the way down Connellsville Street
     to Stewart Avenue, crossing over Main Street, all the way down
     Stewart Avenue, Fayette Street in front of the Uniontown High
     School, swerving in and out of the lanes, almost hitting parked
     cars, [] turned an extremely wide right turn onto Grant Street, a
     very high[-]speed chase, made it across the railroad tracks,
     turned left, and I don’t know if that’s Cinder or Virginia Avenue or
     Barton Mill Road right there[,] but there’s a bridge right there,
     clipped the entire bridge. The police cruiser couldn’t even keep


                                    - 10 -
J-S32013-21


        up with [Myers because he] was going so fast, oil sprays all out of
        the vehicle, [Myers] crashes right there. So[,] a quarter of a
        mile[,] approximately[,] was the distance.

N.T. Non-jury Trial, 10/7/20, at 9-10.         Additionally, Myers stipulated “that

there were police behind him with a red light and/or siren on” during the

“escapade.” Id. at 5. When evaluating the record in the light most favorable

to the Commonwealth as verdict winner, see DiPanfilo, supra, we conclude

these are sufficient facts from which the fact-finder could, without conjecture,

see Jarman, supra, infer Myers’ willful23 failure to stop in the face of an

audibly or visually identifiable police officer’s signal to do so, beyond a

reasonable doubt.       See Wise, supra; DiPanfilo, supra; 75 Pa.C.S.A. §

3733(a).

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




____________________________________________


23   See supra, at n.22.

                                          - 11 -